Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 Response to Arguments
35 U.S.C 101
With regard to the 35 U.S.C 101 rejection directed towards claim 20, the rejection is hereby withdrawn in view of the amendment to claim 20. 
35 U.S.C 112(b)
With regard to the 35 U.S.C 112(b) rejection directed towards claims 3-10, 13-19, the rejection is hereby withdrawn in view of the amendments to claims 3, 5, 13, 15. 

35 U.S.C 103
	Regarding independent claims 1 and 11, Applicant argues that Thomas in view of Nagai fail to disclose: “in response to determining all to-be-updated data items in the target leaf node have been updated, wherein the to-be-updated data items are identified in the plurality of update requests, adding the updated target leaf node to a write queue of the storage system, and wherein the write queue comprises a queue of nodes being written to a storage device of the storage system”. 
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Thomas teaches the above limitations. Examiner interprets from Thomas teaching using a delta block to update a fault-tolerant tree ([0061] delta block 204 includes an add array 706 and a delete array 704 for storing transactions to be performed on the tree. [0064] Once the delta block becomes full, the changes from the delta block are flushed into the other data structures and a metaroot transactions is performed. One benefit is that while a given tree node may change multiple times during multiple transactions, these multiple changes can be combined into a single metaroot transaction by queueing them in the delta block). Thomas discloses utilizing a delta block that includes an add array and a delete array. These arrays store transactions to be performed on the tree. The purpose being so multiple changes to tree nodes may be combined into a single transaction. Changes to tree nodes are deferred first using the delta block until the delta block becomes full and the key-value pairs are then written into corresponding tree nodes. Given the above, examiner maintains the rejection in view of Thomas and Nagai. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2010/0198849, hereinafter Thomas) in view of Nagai et al. (US 2005/0004996, hereinafter Nagai).
As to Claim 1, Thomas discloses A method for managing an index of a storage system, the method comprising:
dividing, by a system comprising a processor, a plurality of update requests into a plurality of groups of update requests, the plurality of update requests being used to update a plurality of data items in the storage system respectively (Para. 0007, 0009, 0038-0041, receiving an update request for a key-value pair to update leaf node);
regarding a target update request in a group of update requests among the plurality of groups of update requests, determining a target leaf node in the index, the target leaf node comprising a target data item that is to be updated according to the target update request (Para. 0037-0038, 0046, tree manager receives an instruction to update a node in one of the first plurality of nodes, the instruction containing an update block number and a new manager finds a corresponding node in the second plurality of leaf nodes or intermediate nodes. Next, the tree manager 116 writes the new key to the corresponding node. for example, receives a request for data associated with the key "R." The tree manager 116 consults the logical root node 302, and finds that the key 305 of the currently active block (block 1) is less than "U." The tree manager 116 therefore traverses the second pointer 314, which refers to block 5. The tree manager 116 then consults the key of block 5, finds that the key is greater than "R," and therefore traverses the first pointer of block 5, which refers to block 11. The tree manager 116 would then search block 11, find the key "R,", and return the associated data value);
determining a location of the target data item based on a key of the target data item and a first key range of the target leaf node (Para. 0037-0038, 0058-0062, 0073-0074, in performing a write to one of the leaf nodes in the fault-tolerant tree 300 described above. The tree manager updates logical node to replace the key "D" with the key "C." To do this, logical node branches block 7 to block 8, making block 8 the currently active block and updating the first key of block 8, e.g. based on the key 3 and key range 4, 5 to locate the leaf node. If the tree manager of the previously discussed embodiments receives a request to add value "C" to the tree, block 7 would be branched to block 8, and block 8 would be edited to include the key "C." Also, an entry would be created in the change list of the previously described embodiments to indicate that block 7 has branched to block 8, causing the block containing the change list to branch as well, for a total of two block branches. In a more complex scenario, if leaf node was full upon the request to add key "C," leaf node would need to be split, which could cascade up the tree if each parent node is also full. This would require two new blocks to be allocated for each node that must be split.);
updating the target leaf node based on the target update request, resulting in an updated target leaf node; and in response to determining all to-be-updated data items in the target leaf node have been updated, wherein the to-be-updated data items are identified in the plurality of update requests, adding the updated target leaf node to a write queue of the storage system, and wherein the write queue comprises a queue of nodes being written to a storage device of the storage system (Para. 0038-0041, 0046, 0061, 0064 the tree manager writes the new key to the corresponding node. The method 500 then proceeds to block 518, where the tree manager writes the block number of the target node and the block number of the corresponding node to a change list, a change list is used to track blocks that have been updated. In addition, delta block includes an add array and a delete array, e.g. write queue for storing transactions to be performed on the tree. The delta block is configured to be transacted on its own).
Thomas does not explicitly disclose dividing, by a system comprising a processor, a plurality of update requests into a plurality of groups of update requests.
Nagai explicitly discloses dividing, by a system comprising a processor, a plurality of update requests into a plurality of groups of update requests (Abstract, Para. 0009, processing a multiplicity of data update requests, all of the data update requests are grouped into a plurality of blocks for execution by a data processor. The data update requests within each of the blocks and from one of the blocks to a next one of the blocks are arranged in an order that the data update requests need to be executed to yield a proper data result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thomas with the teachings of Nagai to rapidly process data update requests and to improve the rate of parallel processing of data update requests and other types of transactions by grouping requests (Nagai Para. 0005, 0006).
As to Claim 2, Thomas as modified discloses The method of claim 1, further comprising: storing a node in the write queue to a memory of the storage system (Para. 0007, 0014, 0040- 0041).
As to Claim 3, Thomas as modified discloses The method of claim 1, wherein the plurality of update requests are sorted in an order of keys of a plurality of to-be-updated data items that are to be updated according to the plurality of update requests, the method further
comprising: identifying an update request subsequent to the target update request in the group of update requests as a second target update request (Nagai Para. 0009-0011, 0022).
As to Claim 4, Thomas as modified discloses The method of claim 3, wherein the index comprises a tree structure, the method further comprising: determining a working path of the target leaf node in the index based on the target leaf node and a root node of the tree structure; determining a group of nodes on a left side of the working path in the tree structure, resulting in a determined group of nodes; and adding the determined group of nodes to the write queue (Para. 0049, 0054; Nagai Para. 0022, 0026-0027).
As to Claim 5, Thomas as modified discloses The method of claim 1, wherein the target update request comprises at least one of an insert request and a delete request, and wherein the updating the target leaf node based on the target update request comprises: determining a type of the target update request; and updating the target leaf node based on the type (Fig. 7, Para. 0060, 0061).
As to Claim 6, Thomas as modified discloses The method of claim 5, further comprising: updating the target leaf node based on the location (Para. 0060-0062, 0073-0074).
As to Claim 7, Thomas as modified discloses The method of claim 6, further comprising: marking the target leaf node in response to determining the first key range of the target leaf node is different from an updated key range of the updated target leaf node, the marking resulting in a marked target leaf node; and updating a second key range of a further node in a working path based on the marked target leaf node (Para. 0038-0039).
As to Claim 8, Thomas as modified discloses The method of claim 7, further comprising: regarding the further node in the working path, adding the further node to the write queue in response to determining the second key range of the further node has been updated (Para. 0038- 0039, 0049, 0054).
As to Claim 9, Thomas as modified discloses The method of claim 3, further comprising: determining a shared path between the group of update requests and a further group of update requests based on a key of the first update request in the further group of update requests subsequent to the group of update requests; and in response to determining a data item in a leaf node in the shared path has been updated, adding the leaf node to the write queue (Para. 0049, 0054, 0058-0065).
As to Claim 10, Thomas as modified discloses The method of claim 9, further comprising: regarding a further node other than the leaf node in the shared path, updating the further node in response to determining a sub-tree of the further node has been updated, resulting in an updated further node; and adding the updated further node to the write queue (Para. 0038- 0039, 0049, 0054).
As to claim 11, recites “a device” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.
As to claims 12-19, recite “a device” with similar limitations to claims 2-9 respectively and are therefore rejected for the same reasons as discussed above.
As to claim 20, recites “a product” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./           Examiner, Art Unit 2166                                                                                                                                                                                             
/MARK D FEATHERSTONE/           Supervisory Patent Examiner, Art Unit 2166